EXHIBIT 10.2

 

SEPARATION AGREEMENT

 

Firearms Training Systems, Inc. (“Employer” or the “Company”) and John A.
Morelli (“Employee” or “you”) agree that the following Separation Agreement and
General Release (“Agreement”) sets out their complete agreement and
understanding regarding the Employee’s termination of employment with the
Employer.

 

1. The Employer and you agree that your last date of employment with the
Employer is August 3, 2004 (your “Termination Date”). If you sign this Agreement
and do not revoke it, the Employer will provide you with the severance benefits
described in paragraph 2 below.

 

2. After this Agreement becomes effective you will receive the following
benefits:

 

  a. The Employer will pay you one-year’s base salary of One Hundred fifty
Thousand Dollars ($150,000) over an twelve-month period (the “Severance Period”)
($5,769.24 bi-weekly for twenty-six pay periods) on the Employer’s regular
paydays after your Termination Date, less applicable withholdings.

 

  b. Your group medical/dental coverage will cease on your Termination Date.
Thereafter, you shall have the right to continue medical/dental benefits in
accordance with the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for
up to eighteen months. If you elect to continue your coverage under COBRA, the
Company will reimburse your COBRA premiums during the Severance Period.

 

  c. All unused accrued vacation hours will be paid on the payday following your
Termination Date.

 

  d. Stock Options:

 

Series H—150,000 shares of Class A, at a price of $0.01 per share. Exercisable
only upon sale of company.

 

You will have eighteen months from the Termination Date to exercise Series H
Options only if the company changes ownership.

 

3. You agree that:

 

  a. You release and discharge the Employer, its benefits plans and programs,
and all of its officers, directors, employees, agents, and trustees
(“collectively the “Released Parties”) from any and all losses, expenses,
liabilities, claims, rights, and entitlements of every kind and description
(collectively the “Claims”),

 

1



--------------------------------------------------------------------------------

whether known or unknown, that you have now or may later claim to have had
against any of the Released Parties arising out of anything that has occurred up
through the date you sign this Agreement, including without limitation any
Claims arising out of your employment or separation of employment with the
Employer, and specifically including any claims for back pay, reinstatement,
front pay, personal injuries, breach of contract (express or implied), or for
recovery of any losses or other damages to you or your property based on any
alleged violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e etseq. (prohibiting discrimination on account of race, sex, color,
national origin, or religion); the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 etseq. (prohibiting discrimination on account of disabilities);
the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 etseq.
(prohibiting discrimination on account of age); the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 etseq.; the Family and Medical Leave Act
of 1993, 29 U.S.C. § 2601 etseq.; 42 U.S.C. § 1981 etseq.; Vietnam Era Veterans’
Readjustment Assistance Act of 1974, 38 U.S.C. § 4301, etseq.; the Georgia Equal
Employment for Persons with Disabilities Code, O.C.G.A. §§ 34-6A-1 to 34-6A-6
(prohibiting discrimination on account of disability); the Georgia Sex
Discrimination in Employment Act, O.C.G.A. §§ 34-5-1 to 34-5-7; or any other
federal, state, county, or local statutory or common law claim.

 

  b. You have not and will not file or pursue any claims, complaints, charges,
or lawsuits against any of the Released Parties about anything that has occurred
before you sign this Agreement. With respect to claims asserted under the ADEA,
this subparagraph shall apply only to claims, complaints, charges, or lawsuits
challenging a past employment action as a violation of the ADEA.

 

  c. You will not do or say anything which criticizes or disparages the Company
or its officers, directors, managers, shareholders or employees, or its
management, policies, or practices; which disrupts or impairs the Company’s
normal, ongoing business operations; or which harms the Company’s reputation
with its employees, suppliers, customers, counsel, or the public. This provision
does not apply on occasions when you are subpoenaed or ordered by a court or
other governmental authority to testify or give evidence and must, of course,
respond truthfully, or to conduct otherwise protected by the Sarbanes-Oxley Act
or any similar state laws. However, other than claims you may believe you have
against the Company with respect to your own employment, you acknowledge and
affirm that you are unaware of any past, present, or contemplated actions or
inactions by the Company which constitute a violation of any federal, state, or
local law, rule, or regulation.

 

  d. You agree to direct potential employers to contact Jim Hall to verify your
employment with the Employer and agree that Mr. Hall will upon request confirm
your dates of employment and positions held. Mr. Hall will verify your salary if
you request disclosure of such information in writing.

 

2



--------------------------------------------------------------------------------

  e. You will indemnify and hold the Released Parties harmless from any loss,
cost, damage, or expense (including attorneys’ fees) incurred by them arising
out of your breach of any portion of this Agreement. Any claims you assert under
the ADEA are expressly excluded from the provisions contained in this
subparagraph.

 

  f. You agree to return immediately to Mr. Hall any and all Employer property
in your possession or subject to your control including, but not limited to, any
keys, key cards, computer equipment, identification cards, and all written or
recorded materials, documents, records, computer disks, notes, or other papers
relating to the affairs of the Employer.

 

  g. You agree to keep the existence of this Agreement, its terms, and any
amount paid hereunder completely confidential and will not disclose the
existence, terms or any amount paid under this Agreement to anyone.

 

  h. This Agreement is not, and shall not be interpreted or construed as, an
admission or indication that the Employer or you have engaged in any wrongful or
unlawful conduct of any kind.

 

  i. You agree that you will not apply for employment with the Employer and that
the Employer will have no obligation to rehire you.

 

  j. This Agreement shall be construed as a whole, according to its fair
meaning, and not strictly for or against either of the parties.

 

  k. The provisions of this Agreement are severable, and the invalidity of any
provision does not affect the validity of other provisions. This Agreement shall
be interpreted and governed by the law of the State of Georgia.

 

  l. This Agreement constitutes the entire agreement between parties. It
supersedes all prior or contemporaneous oral or written understandings,
statements, representations or promises with respect to the terms and conditions
of your employment and/or termination of your employment, including but not
limited to the Employment Agreement between you and FATS dated November 1, 2000,
and all subsequent amendments to that Employment Agreement. However, this
Agreement shall not affect the applicability of paragraphs 9 (Standstill) and 10
(Inventions) of the November 1, 2000 Employment Agreement which shall remain in
effect.

 

  m. During the Severance Period, you will be available to respond to future
inquiries or reasonable requests for assistance from the Employer related to
matters arising during your employment.

 

3



--------------------------------------------------------------------------------

4. Agreement Concerning Protection of Information and Non-solicitation.

 

  (a) Definitions. For the purposes of this Agreement, the following terms shall
have the following meanings:

 

  (i) “Confidential Information” shall mean any information, without regard to
form, relating to Company’s customers, operation, finances, and business that
derives economic value, actual or potential, from not being generally known to
other Persons, including, but not limited to, technical or nontechnical data,
formulas, patterns, compilations (including compilations of customer
information), programs, devices, methods, techniques, processes, financial data
or lists of actual or potential customers (including identifying information
about customers), whether or not in writing. Confidential Information includes
information disclosed to Company by third parties that Company is obligated to
maintain as confidential.

 

  (ii) “Person” shall mean any individual, corporation, bank, partnership, joint
venture, association, joint stock company, trust, unincorporated organization or
other entity.

 

  (iii) “Customers” shall mean customers of FATS (1) that Employee contacted
indirectly or directly on behalf of Company during the one year period preceding
the Termination Date; or (2) about whom Employee possessed Confidential
Information during the one year period preceding the Termination Date.

 

  (b) Confidential Information

 

  (i) Employee shall hold in strictest confidence and shall not use, except for
the benefit of Company, any Trade Secrets of Company, as that term is defined
under applicable law.

 

  (ii) For three (3) years after the Termination Date, Employee shall hold in
strictest confidence and shall not use, except for the benefit of Company, any
Confidential Information of Company.

 

  (c) Solicitation of Customers. For two (2) years after the Termination Date,
Employee will not solicit Customers for the purpose of providing firearm
training simulation services or selling products that are similar to or compete
with the Company’s services.

 

  (d) Solicitation of Employees. For two (2) years after the Termination Date,
Employee will not induce or solicit to leave employment with Company anyone who
is an employee of Company and was an employee of Company at any time during the
one-year period preceding the Termination Date.

 

4



--------------------------------------------------------------------------------

5. You acknowledge and understand that:

 

  a. This Agreement does not limit your right to make a claim for workers’
compensation, unemployment compensation, or pension benefits, nor does it waive
any rights or claims that may arise after the date when you sign it. You have
twenty-one (21) days to review and consider this Agreement. You are advised to
consult with an attorney before entering into this Agreement. If you decide to
accept this Agreement, you must deliver a signed copy of the Agreement to Jim
Hall on or before the 21st day after you receive this Agreement. Mr. Hall’s fax
number is 770-813-1914.

 

  b. This Agreement does not become enforceable or effective until seven (7)
days after it is signed and submitted to Jim Hall, and you can revoke it at any
time during those seven days. If you decide to revoke this Agreement, you must
deliver a signed notice of revocation to Mr. Hall on or before the end of the
seven-day revocation period. Upon delivery of a timely notice of revocation,
this Agreement will be null and void, and none of the parties to this Agreement
will have any rights or obligations under it. This Agreement shall be effective
on the eighth day after you sign it if it has not been revoked before then by
you as provided above (the “Effective Date”).

 

  c. You have read this Agreement and you understand its terms and conditions,
that you have had the opportunity to obtain all advice and information you need
about matters relating to this Agreement, that you have been advised to consult
with an attorney before entering into this Agreement, that you have not been
coerced into signing this Agreement and that you voluntarily agree to abide by
its terms because they are satisfactory to you, that no promise or inducement of
any kind has been made to you to cause you to sign this Agreement except as
described above, and that the pay and other benefits that you will receive as a
result of signing this Agreement are adequate and the only consideration for
this Agreement.

 

5



--------------------------------------------------------------------------------

Agreed to and accepted as of this              day of             , 2004.

 

                        John A. Morelli           Date

 

 

 

FIREARMS TRAINING SYSTEMS, INC.         By:                     Ron Mohling    
      Date

 

6